UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Commission File Number: 1-4018 Dover Corporation (Exact name of registrant as specified in its charter) Delaware 53-0257888 (State of Incorporation) (I.R.S. Employer Identification No.) 3005 Highland Parkway Downers Grove, Illinois (Address of principal executive offices) (Zip Code) (630) 541-1540 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reportingcompany£ (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the Registrant’s common stock as of April 12, 2012 was 183,606,109. Explanatory Note Dover Corporation (the “Company”) is filing this Amendment No. 1 to its Form 10-Q for the quarter ended March 31, 2012, originally filed with the Securities and Exchange Commission on April 18, 2012. This Amendment is being filed to correct an inadvertent error in the name of the executive providing the certification included within Exhibit 31.1 of the EDGAR file submission, to reflect the proper name of the executive that provided the signed certification at the time the 10-Q was filed.Other than the inadvertent error described above, no other statement, amount or other disclosure has been changed from those presented in the Form 10-Q for the quarter ended March 31, 2012 originally filed by the Company on April 18, 2012, nor does this Amendment reflect any events occurring after the date of the original filing. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report on Form 10-Q/A (Amendment No. 1)to be signed on its behalf by the undersigned thereunto duly authorized. DOVER CORPORATION Date: June 14, 2012 /s/ Brad M. Cerepak Brad M. Cerepak, Senior Vice President & Chief Financial Officer (Principal Financial Officer) Date: June 14, 2012 /s/ Raymond T. McKay, Jr. Raymond T. McKay, Jr., Vice President, Controller (Principal Accounting Officer) EXHIBIT INDEX Certificate pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended, signed and dated by Brad M. Cerepak.
